DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions - Rejoinder
Claims 1-8 and 10-14 are allowable. Claims 15-16, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim (i.e. claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions I and II, as set forth in the Office action mailed on3/24/2021, is hereby withdrawn and claims 15-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification Title
Applicant’s amendment to the title (see applicant’s response of 8/19/2021) of the specification to provide more detail is accepted and hereby entered.

Reasons for Allowance
Claims 1-8 and 10-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 and 10-16 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the first pixel sub-group and the second pixel sub-group in each of the pixel groups are offset from each other” (see lines 7-8) in conjunction with “each sub-pixel group comprises at least two sub-pixels having a same color and consecutively arranged in the first direction" (see last 2 lines). Also see applicant’s arguments (see REMARKS of 8/19/2021, page 8, 2nd paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892